Citation Nr: 1541257	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-30 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating prior to April 12, 2010 for residuals of left lateral malleolus fracture (left ankle disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In a December 2014 decision, the Board denied entitlement to an initial compensable rating for the left ankle disability prior to April 12, 2010, and to a rating greater than 10 percent as of that date, in addition to other claims that were then on appeal.  In a July 2015 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand (JMR) and vacated that part of the Board's December 2014 decision that denied a compensable rating for the left ankle disability prior to April 12, 2010, remanding the case for further action consistent with the terms of the joint motion.  The remainder of the Board's decision was undisturbed. 

In the JMR, the parties agreed that the Board had not provided adequate reasons or bases for determining that a November 2009 VA examination report did not show evidence of pain on use of the left ankle warranting a compensable rating under 38 C.F.R. § 4.59 (2015) prior to April 12, 2010.  On further consideration, the Board finds that the examination report is ambiguous on this issue, and will resolve reasonable doubt in favor of the claim, as discussed below.  See 38 C.F.R. § 3.102 (2015). 

The Veteran submitted a written statement in September 2015 asserting that he had a lot of pain in his leg.  As this statement is not pertinent to the evaluation of his left ankle disability prior to April 12, 2010, a waiver of his right to initial review of this evidence by the agency of original jurisdiction (AOJ) is not required.  See 38 C.F.R. § 20.1304(c) (2015) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  

The Veteran's September 2015 written statement describing leg pain and treatment for it might constitute a claim for benefits.  The AOJ should clarify with the Veteran if this is his intent.  As this issue has not yet been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's left ankle disability produced pain on use prior to April 12, 2010.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for the left ankle disability prior to April 12, 2010 have been satisfied.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5262, 5270-5274 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

An April 2009 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication and readjudication of this claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
Moreover, because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available service and post-service treatment records have been secured.  He has not identified any other records or evidence he wished to submit or have VA obtain.  VA examinations were performed in November 2009 and April 2010 that include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  As the issue on appeal is limited to the evaluation of the Veteran's left ankle prior to April 12, 2010, and in particular whether it was manifested by pain on use so as to satisfy the criteria for at least a compensable rating, further examination or opinion is not warranted.  Indeed, a compensable rating has been granted for the entire time period under review. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2015).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40)). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2015).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's left ankle disability is rated under 38 C.F.R. § 4.71a, DC 5271.  Diagnostic Code 5271 evaluates the ankle disability based on limitation of motion.  Under this DC, a 10-percent rating is assigned for moderate limitation of motion of the ankle.  Id.  A 20-percent rating is assigned for marked limitation of motion.  Id.  Normal range of motion of the ankle is defined as 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Turning to the evidence of record, the November 2009 VA examination report reflects that the Veteran reported flare-ups of varying severity, frequency and duration, but did not further specify.  He did not use any assistive devices.  The Veteran stated he experienced aggravation of pain when working in his restaurant job, including on use of the stairs.  On examination, there was no malunion or nonunion of any bones present.  There was no ankylosis, shortening of the leg, genu recurvatum or malunion of the os calcis.  Range of motion testing for the left ankle was 0 to 20 degrees dorsiflexion, and 0 to 45 degrees plantar flexion.  There was no additional limitation of motion with repetitive testing.  The examiner stated that examination of weight bearing joints was within normal limits.  The examiner noted that there was evidence of pain with right ankle dorsiflexion, and evidence of tenderness at the right ankle posteriorly, but did not mention pain with regard to the left ankle.  

The April 2010 VA examination report reflects that on examination the left ankle had pain on pronation starting at 10 degrees with repetitive movement.  There was tenderness at the left lateral malleolus of the ankle.  There was also slight weakness with left dorsiflexion muscle power at 4/5.  There was no additional limitation of range of motion with repetitive use.  The RO assigned a 10 percent disability rating from the date of this examination based on painful motion of the ankle under 38 C.F.R. § 4.59.  

Resolving reasonable doubt in favor of the claim, the Board finds that the Veteran's left ankle disability was manifested by pain on use at the time of the November 2009 VA examination report, and consequently that a 10 percent rating is warranted prior to April 12, 2010 under § 4.59.  See 38 C.F.R. §§ 3.102, 4.3.  Specifically, the November 2009 VA examination report is ambiguous with regard to whether left ankle pain was reported by the Veteran.  The examiner only mentioned right ankle pain on examination, although he examined both the left and right ankle, which suggests that the examiner did not find evidence of pain with respect to the left ankle.  Nevertheless, the Veteran reported flare-ups and aggravation of pain when working in his job at a restaurant, including when climbing the stairs.  The examination report does not specify whether the Veteran was referring to his left ankle, right ankle, or both.  Moreover, in the section of the examination report addressing whether there was loss of joint function with use, the examiner noted that the Veteran reported pain, weakness, and lack of endurance by history, but did not clarify whether he was referring to both ankles or, if not, which ankle was affected.  Thus, resolving this ambiguity in the Veteran's favor, the Board assumes he was referring to both ankles.  See id.  The Veteran's report of left ankle pain on use is competent and credible.  Moreover, the findings of left ankle pain on examination in April 2010 were less than six months after the November 2009 VA examination.  This close proximity in time further supports a finding that left ankle pain was present on use at the time of the November 2009 VA examination, whether or not it was symptomatic when the examination was performed.  Accordingly, a 10 percent rating is warranted as of the effective date of service connection under § 4.59 due to pain on use.  

Because the Veteran had normal range of motion of the left ankle, including after repetitive testing, at the November 2009 VA examination, the preponderance of the evidence weighs against a rating greater than 10 percent under DC 5271 for marked limitation of motion.  Moreover, although the Veteran has reported flare-ups leading to increased pain and additional limitation, a rating greater than 10 percent is not warranted under the DeLuca criteria, as his left ankle pain and associated functional limitations are already compensated under 38 C.F.R. § 4.59.  See 38 C.F.R. §§ 4.40, 4.45; See DeLuca, 8 Vet. App. at 206-07.  The November 2009 VA examination findings weigh against functional loss affecting the normal working movements of the left ankle in excess of what is compensated by the 10 percent rating under DC 5271.  See Mitchell, 25 Vet. at 43.  The Board also notes that the Veteran has not described flare-ups lasting for a prolonged period of time such that earning capacity is further impaired beyond that already compensated by a 10 percent rating.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that occasional short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity).  Loss of working time due to exacerbation or illness proportionate to the severity of the several grades of disability is generally already considered in assigning a given rating, and thus the fact of flare-ups alone creating intermittent additional impairment does not support a higher rating.  See 38 C.F.R. § 4.1; Voerth, 13 Vet. App. at 122-23.  In this case, it is largely the flare-ups themselves that support assignment of the 10 percent rating under § 4.59.  

Accordingly, the preponderance of the evidence shows that the Veteran's left ankle disability more nearly approximated the criteria for a 10 percent rating prior to April 12, 2010, and there is no evidence or argument to the contrary. 

The Board finds that a higher or separate evaluation is not warranted under any other diagnostic code pertaining to the ankle.  In this regard, the evidence shows that the left ankle disability is not manifested by malunion or nonunion of the tibia and fibula, ankylosis of the ankle or ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  Accordingly, DC's 5262, 5270, 5272, 5273, and 5274, which compensate for these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a. 

With regard to staged ratings, the preponderance of the evidence shows that the Veteran's left ankle disability did not meet or approximate the criteria for a rating greater than 10 percent at any point prior to April 12, 2010, but rather more nearly approximated the criteria for a 10 percent rating, for the reasons explained above.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

As there is no evidence or assertion of unemployability related to the Veteran's left ankle disability during time period under review, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The evaluation of the Veteran's left ankle disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such as marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's left ankle disability prior to April 12, 2010 with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his left ankle disability was manifested by residuals of a fracture with pain on use and normal range of motion on examination during the period under review.  These manifestations are specifically contemplated under 38 C.F.R. § 4.71a, DC 5271 (limitation of range of motion), under sections 4.40 and 4.45 of the regulations, which contemplate functional impairment due to pain, deformity weakness, instability, fatigability, and incoordination of the joint, including during flare-ups, and section 4.59 of the regulations, which contemplates joints that are actually painful, unstable, or malaligned, due to healed injury.  See 38 C.F.R. § 4.71a; see also DeLuca, 8 Vet. App. at 206-07.  

With regard to specific examples of functional impairment, the rating criteria are designed to compensate for "considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Thus, specific examples of functional loss or challenging circumstances caused by the disability, none of which are listed in the rating criteria because they are based on averages and already take into account a wide range of impairment, cannot alone show an exceptional or unusual disability picture, absent evidence of manifestations so severe or unusual as to render impractical the application of the regular schedular standards.  There is no such evidence here.  

In short, there are no manifestations of the Veteran's left ankle disability not accounted for in evaluating it under the schedular criteria prior to April 12, 2010.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).   Therefore, the Board will not refer the evaluation of the Veteran's left ankle disability for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

In Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2013), the U.S. Federal Circuit held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the case should be referred for extraschedular consideration.  As only the evaluation of the Veteran's service connected left ankle disability prior to April 12, 2010 is on appeal before the Board, consideration of whether additional disability is present due to the combined effects of other service-connected disabilities such that application of the rating schedule is impractical, is not within the scope of this appeal. 

In sum, entitlement to a rating of 10 percent, but no higher, is granted for service-connected disability of the left ankle prior to April 12, 2010.  As the preponderance of the evidence weighs against a rating greater than 10 percent prior to April 12, 2010, the benefit-of-the-doubt rule does not apply on this issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating of 10 percent, but no higher, prior to April 12, 2010 for residuals of left lateral malleolus fracture (left ankle disability) is granted, subject to the law and regulations governing payment of monetary benefits. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


